                      Case 2:17-cv-02106-JCM-VCF Document 74 Filed 04/12/21 Page 1 of 1



                 1
                 2
                 3
                 4                                 UNITED STATES DISTRICT COURT
                 5                                        DISTRICT OF NEVADA
                 6                                                   ***
                 7     SHELDON F. GOLDBERG, et al.,                          Case No. 2:17-CV-2106 JCM (VCF)
                 8                                           Plaintiff(s),                    ORDER
                 9             v.
               10      JACK BARRECA, et al.,
               11                                          Defendant(s).
               12
               13              Presently before the court is plaintiffs’ motion for default judgment against the entity
               14     defendants. (ECF No. 72). In their motion, plaintiffs ask the court to grant injunctive relief
               15     and to certify the default judgment as final under Rule 54(b). (Id. at 21). Both these requests
               16     are not embodied in the plaintiffs’ proposed default judgment. (See ECF No. 73). If they find
               17     it appropriate, plaintiffs may file a new proposed default judgment within seven days of this
               18     order.
               19              IT IS SO ORDERED.
               20              DATED April 12, 2021.
               21
                                                                    __________________________________________
               22                                                   UNITED STATES DISTRICT JUDGE

               23
               24
               25
               26
               27
               28

James C. Mahan
U.S. District Judge
